DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,132,077. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application
Claim 1 of U.S. Patent No. 11,132,077
1. A method, comprising: 
forming an array of sensors on a first side of a circuit board; and 



alternately forming first traces between second traces in a singular direction on a second side of the circuit board, wherein the first traces are electrically coupled, using a first group of vias, to respective rows of the array of sensors, and wherein the second traces are electrically coupled, using a second group of vias, to respective columns of the array of sensors.
1. A method, comprising: 
forming an array of touch sensors on a first side of a circuit board, 
wherein portions of the circuit board located between three edges of the circuit board and a border of the array of touch sensors exclude traces; and 
forming first traces between second traces in a singular direction on a second side of the circuit board, wherein the first traces are electrically coupled, using a first group of vias, to respective rows of the array of touch sensors, wherein the second traces are electrically coupled, using a second group of vias, to respective columns of the array of touch sensors, and wherein a first portion of the second traces are formed between a second portion of the first traces in the singular direction on the second side of the circuit board.


	As can be seen from the above comparison, claim 1 of U.S. Patent No. 11,132,077 anticipates each feature of claim 1 of this instant application. Specifically, it is noted that the feature “wherein a first portion of the second traces are formed between a second portion of the first traces in the singular direction on the second side of the circuit board” in claim 1 of U.S. Patent No. 11,132,077 as a whole anticipates the feature “alternately forming first traces between second traces” in claim 1 of this instant application.

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, respectively, of U.S. Patent No. 11,132,077.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,132,077. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 10 of this instant application
Claim 10 of U.S. Patent No. 11,132,077
10. A two-layer printed circuit board (PCB), comprising: 
an array of sensors that has been formed on a first side of the two-layer PCB; and 




first traces alternately routed between second traces on a second side of the two-layer PCB in a singular direction, wherein the first traces are electrically coupled to respective rows of the array of sensors, and wherein the second traces are electrically coupled to respective columns of the array of sensors.
10. A two-layer printed circuit board (PCB), comprising: 
a tactile sensor comprising an array of touch sensors that has been formed on a first side of the two-layer PCB, 
wherein traces are absent between three edges of the two-layer PCB and a defined border of the array of touch sensors; and 
first traces routed between second traces on a second side of the two-layer PCB in a singular direction, wherein the first traces are electrically coupled to respective rows of the array of touch sensors, wherein the second traces are electrically coupled to respective columns of the array of touch sensors, and wherein a first portion of the second traces are routed between a second portion of the first traces.


As can be seen from the above comparison, claim 10 of U.S. Patent No. 11,132,077 anticipates each feature of claim 10 of this instant application. Specifically, it is noted that the feature “wherein a first portion of the second traces are routed between a second portion of the first traces” as a whole in claim 10 of U.S. Patent No. 11,132,077 anticipates the feature “first traces alternately routed between second traces” in claim 10 of this instant application.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20, respectively, of U.S. Patent No. 11,132,077.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent NO. 9,939,972, made of record by Shepelev et al., discloses in Figs. 1-5 a two-layer substrate of a touch sensor including traces 240 on the back side of the substrate and sensing electrodes 120 on the front side of the substrate. However, the traces are not divided to one group electrically coupled to a row of the sensing electrodes and the other group electrically coupled to a column of the sensing electrodes.
US 2015/0212634, made of record by Pyun et al., discloses in Fig. 7 that first traces TL-B and second traces RL-B are alternately formed. However, they and sensing electrodes are not on opposite sides of a same substrate.
US 2013/0113752, made of record by Chang et al., discloses in Fig. 4 first traces 410 and second traces 400 are alternately formed. However, they and sensing electrodes are not on opposite sides of a same substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693